The opinion of the Court was by
Shepley J.
— Desertion of the vessel during the continuance of the contract, animo non revertendi, and without sufficient cause, connected with a continued abandonment, works a forfeiture of seamen’s wages by the maritime law. But when a statute desertion is interposed as a forfeiture of wages, there must be a performance of the duty required by the act of Congress by making the proper entry in the logbook. Limland v. Stephens, 3 Esp. R. 269. Cloutman v. Tunison, 1 Sum. *521373. The Rovena, Ware, 309. Magee v. The Moss, Gilp. 219.
In this case the seaman shipped for the term of four months and deserted, when the term had but little more than half expired ; and did not return, or offer to do so. And for this he offers no excuse. This brings him within the first class of cases; and his wages earned before the desertion are by the maritime law forfeited.

Exceptions sustained, and new trial granted.